Citation Nr: 1544065	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  13-27 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a variously diagnosed psychiatric disorder.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Chapman
INTRODUCTION

The appellant is a Veteran who served in the Army National Guard and had active duty for training (ACDUTRA) from July 1988 to November 1988 and verified (by certificates of discharge in the record) periods of federalized active duty service 
from November 1990 to April 1991, and from January 2003 to October 2003.  The record suggests/he reports another period of federalized service in October and November 2006 (which is not shown, by documents in his electronic record, to have yet been verified).  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of a Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).  In June 2015, a videoconference hearing was held before the undersigned; a transcript is associated with the record.

The claim of service connection for a psychiatric disability has been developed/adjudicated primarily as one seeking service connection for PTSD.  Because the record shows other psychiatric diagnoses, based on the Veteran's contentions, and in light of the United States Court of Appeals for Veterans Claims (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (in essence that a claim of service connection for PTSD encompasses service connection for any psychiatric disability shown, however diagnosed), the issue has been characterized to reflect that the claim encompasses any psychiatric diagnosis shown. 

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

At the outset, it is noteworthy that for claimants who served in the National Guard, only periods of federalized active duty service (as defined in 38 C.F.R. § 3.6(c)(3)) are qualifying for VA benefits.  Here, the Veteran contends he has sleep apnea that was incurred during a period of active duty service from October 15, 2006 to November 13, 2006 (identified as federalized at the hearing before the undersigned, but not shown so by an official service department document in his electronic record).  Consequently, verification of whether or not that period of service was federalized service is necessary.  

The Veteran's service treatment records (STRs) show that in a September 2006 pre-deployment assessment, no sleep problems were noted.  However, in October 2006, it was noted that he had obstructive sleep apnea (OSA) by history and required clearance for deployment.  A November 2006 sleep study found severe apnea and the Veteran was recommended for release from active duty.  Hence, if the Veteran is established to have been on federalized service during the October/November 2006 period the critical factual questions presented are:  (1) Was obstructive sleep apnea (OSA) noted on service entrance examination (or only after the Veteran was examined for and inducted into such service)?  (2) If OSA was noted on entrance to that period of service, did it increase in severity during the period?  (3) If it was not noted on entrance into that period of service, is there evidence that renders it undebatable that it pre-existed that period of service?  (4) If there is clear and unmistakable evidence showing that OSA pre-existed the October/November 2006 period, is there also evidence that renders it undebatable from a medical standpoint that the OSA was not aggravated during service (such as evidence that it did not increase in severity during service)?  (5) In fact, when were manifestations of OSA first shown/when was OSA first diagnosed?  The current record does not reflect development sufficient to adequately address all of these questions (and the Veteran has not been afforded a VA examination in this matter.  Further development is clearly indicated.   

As the Veteran alleges that his claimed psychiatric disability is secondary to his sleep apnea, the claim of service connection for a variously diagnosed psychiatric disorder is inextricably intertwined with the claim of service connection for sleep apnea, and consideration of that matter must be deferred pending resolution of the service connection for sleep apnea claim (with further development following thereafter).  

Accordingly, the case is REMANDED for the following:

1.  The AOJ secure for the record service department documentation of the Veteran's reported period of service in October and November 2006, including whether it was indeed a federalized period service, and whether it was regular federalized service (warranting consideration of 38 U.S.C.A. § 1111) or a period of ACDUTRA (to which 38 U.S.C.A. § 1111 would not apply).  The AOJ should then make formal findings for the record whether or not the period of service was federalized, and if so whether it was regular active service or ACDUTRA.  

2.  The Veteran should be asked to identify all providers of evaluations and/or treatment he has ever been afforded for OSA and related complaints, to specifically included the providers of the evaluations or treatment that established the history of sleep apnea noted in October 2006, and to submit authorizations for VA to secure for the record complete clinical records of all such evaluations and treatment.  VA must secure all such records from all providers identified.  Development of this matter should not proceed further until the Veteran responds and the records sought are secured.

2.  Thereafter, the AOJ should arrange for the Veteran to be afforded a sleep disorders examination to ascertain the likely etiology of his OSA.  The entire record, to include this remand, must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a)  Based on the factual record, when was the Veteran's OSA first manifested and first diagnosed?  Specifically, was it during, prior to, or subsequent to a federalized (qualifying for VA benefits) period of service (see factual findings by AOJ and details above).  Please cite to the clinical records that support the response.   

(b) What is the likely etiology for the Veteran's OSA?  Specifically, is it at least as likely as not (a 50% or greater probability) that it had its onset in, or is related to, a federalized period of service?  

(c) If the OSA pre-existed a federalized period of service, and was not noted on induction and became manifest during such period of service, identify the evidence that shows pre-existence (and opine whether pre-existence is clearly and unmistakably shown to have pre-existed (i.e., that it is undebatable from a medical standpoint)?  If so, is there clear and unmistakable evidence that it did not increase in severity during such period?  Please identify such evidence.  

(d) Is the OSA shown to have increased in severity during a federalized period of service?

The examiner must include rationale with all opinions.

3.  The AOJ should then review the record and readjudicate the claim of service connection for sleep apnea (i.e., deferring readjudication of the claim pertaining to a psychiatric disorder pending the further development ordered below).

4.  Thereafter, the AOJ should arrange for the Veteran to be examined by a psychiatrist or a psychologist to determine the existence, nature, and likely etiology of any psychiatric disorder.  The entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  The examiner should specifically be advised by the AOJ whether or not sleep apnea has been determined to be service connected.  Based on examination of the Veteran and review of his record, the examiner should provide opinions that respond to the following:

(a)  Please identify by diagnosis each psychiatric disorder entity found.  

(b)  Please Identify the likely etiology for each psychiatric disorder entity diagnosed.  Specifically, is it at least as likely as not (a 50% or greater probability) that such is etiologically related directly to the Veteran's service (was incurred during service or as a result of events therein)(noting the notation of depression/excessive worry therein)?

(c)  If a diagnosed psychiatric disorder is determined to not be related directly to the Veteran's service, is it at least as likely as not (a 50% or greater probability) that such disorder was caused or aggravated by a service connected disability (i.e., sleep apnea, if it is determined  to be service-connected)?

The examiner must include rationale with all opinions, specifically, addressing the contention that he developed a psychiatric disability from the stress of being found unfit for deployment .

5.  The AOJ should the review the record and readjudicate the claim of service connection for a psychiatric disability.  If either claim remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

